 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL PIERCEALL,                                   Case No.: 21-CV-492 JLS (RBB)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION TO DISMISS
14   U.S. BANK, N.A.,
                                                          (ECF No. 9)
15                                    Defendant.
16
17
18         Presently before the Court is the Parties’ Joint Motion for Dismissal of Entire Action
19   with Prejudice (ECF No. 9). Good cause appearing, the Court GRANTS the Joint Motion.
20   As stipulated by the Parties, the Court DISMISSES WITH PREJUDICE, with each Party
21   to bear its or his own costs and attorney’s fees. The Clerk of the Court shall close the file.
22         IT IS SO ORDERED.
23   Dated: June 29, 2021
24
25
26
27
28

                                                      1
                                                                                 21-CV-140 JLS (AHG)
